United States Court of Appeals
                                                                        Fifth Circuit
                                                                     F I L E D
          IN THE UNITED STATES COURT OF APPEALSAugust 21, 2007
                  FOR THE FIFTH CIRCUIT
                                                                 Charles R. Fulbruge III
                                                                         Clerk
                               No. 06-40132
                            Conference Calendar


UNITED STATES OF AMERICA

                                          Plaintiff-Appellee

v.

GUILLERMO SANDOVAL

                                          Defendant-Appellant


                Appeal from the United States District Court
                     for the Southern District of Texas
                         USDC No. 5:05-CR-1390-1


Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

      The Federal Public Defender appointed to represent Guillermo Sandoval
has moved for leave to withdraw and has filed a brief in accordance with Anders
v. California, 386 U.S. 738 (1967). Sandoval has not filed a response. Our
independent review of the record and counsel’s brief discloses no nonfrivolous
issue for appeal.   Accordingly, counsel’s motion for leave to withdraw is



      *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                              No. 06-40132

GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                   2